Dismiss and Opinion Filed April 16, 2015.




                                             Court of Appeals
                                                              S     In The


                                      Fifth District of Texas at Dallas
                                                         No. 05-15-00474-CR

                                     CHRISTOPHER RANDY PEREZ, Appellant
                                                    V.
                                        THE STATE OF TEXAS, Appellee

                                  On Appeal from the 296th Judicial District Court
                                               Collin County, Texas
                                      Trial Court Cause No. 296-80748-2014

                                            MEMORANDUM OPINION
                         Before Chief Justice Wright, Justice Brown, and Justice Stoddart
                                           Opinion by Justice Stoddart
            Christopher Randy Perez was convicted of aggravated assault with a deadly weapon and

sentenced to ten years’ imprisonment. Sentence was imposed in open court on August 21, 2014.

In his notice of appeal, appellant recognizes that he pleaded guilty pursuant to plea agreement,

but believes he should be able to appeal because his conviction was based on ineffective

assistance of counsel. 1 We dismiss the appeal for want of jurisdiction.

            Appellant did not timely file a motion for new trial; therefore, his notice of appeal was

due by Monday, September 22, 2014. See TEX. R. APP. P. 4.1(a), 26.2(a)(a). Appellant’s April

14, 2015 notice of appeal is untimely as to his August 21, 2014 sentencing date. Nothing in the

notice of appeal indicates appellant was granted an out-of-time appeal by the Texas Court of

     1
         This is appellant’s second appeal from the same conviction. The first appeal was dismissed for want of jurisdiction on February 12, 2015.
Perez v. State, No. 05-15-00149-CR (Tex App.-––Dallas Feb. 12, 2015, no pet.).
Criminal Appeals, and this Court has no authority to grant appellant an out-of-time appeal. See

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam); Olivo v. State, 918
S.W.2d 519, 523 (Tex. Crim. App. 1996).

       We dismiss the appeal for want of jurisdiction.




                                                    / Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
150474F.U05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHRISTOPHER RANDY PEREZ,                               On Appeal from the 296th Judicial District
Appellant                                              Court, Collin County, Texas
                                                       Trial Court Cause No. 296-80748-2014.
No. 05-15-00474-CR         V.                          Opinion delivered by Justice Stoddart, Chief
                                                       Justice Wright and Justice Brown
THE STATE OF TEXAS, Appellee                           participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 16th day of April, 2015.




                                                 –3–